DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 07 December 2020 has been entered.
1c.	The Drawings filed on 18 June 2019 are acceptable.
Election/Restriction/ Claim Status: 

2a.	Applicant's election without traverse of the invention of Group I (claims 31-39), filed on 07 December 2020 is acknowledged. 
2b.	Claims 31-45 are pending, of which claims 31-39 are under consideration. 
2c	Claims 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2020.
The restriction requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement:

3.	The information disclosure statements, (IDS) filed on 06/18/2019; 07/30/2020; 09/08/2020; 10/30/2020 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
Specification: status of parent non-provisional 
The disclosure is objected to because of the following informalities: 

4.	The status of the parent non-provisional Application 15/921,512, must be corrected, by inserting U.S. Patent Number 10,537,615 after the filing date of said application, as well as the instant application’s relationship to the ‘615 application. 

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5a.	Claims 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02138734 clinical trial, (first posted on 15 May 2014). 
The instant claims 31-39 are drawn to a method of treating human subject suffering from a non-muscle invasive bladder cancer, comprising: administering by instillation to a subject in need thereof (i) an effective amount of Bacillus Calmette-Guerin (BCG) and (ii) an effective amount of ALT-803, wherein the subject has non-muscle invasive bladder (NMIBC); wherein the administration is via instillation.

Therefore, the NCT02138734 clinical trial reference anticipates instant claims 31-38 absent any evidence on the contrary.

5b.	Claims 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes et al (The Journal of Urology; May 5, 2013;  Vol. 189, No. 4S, Supplement). 
The instant claims 31-38 are drawn to a method of treating cancer, comprising: administering by instillation to a subject in need thereof (i) an effective amount of Bacillus Calmette-Guerin (BCG) and (ii) an effective amount of ALT-803, wherein the subject has non-muscle invasive bladder (NMIBC); wherein the wherein the administration is via instillation.
Gomes et al disclose a method of treating a non-muscle invasive bladder cancer comprising administering ALT-803 in combination with BCG, (see poster 585, 2nd paragraph). The reference teaches that the combination of ALT-803 and BCG reduced tumor burden by 30% compared to control. With respect to claim 34, the Gomes et al reference does not indicate that the tumors were previously treated with BCG, and thus it can be assumed, absent evidence to the contrary, that the tumors were BCG-naïve.
Therefore, the Gomes et al reference anticipates instant claims 31-34, 35-38 absent any evidence on the contrary.

Claim rejections-35 USC § 103:


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.       Claims 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomes et al.
	The teachings of Gomes et al are set forth above in section 5b. 
 	However, the Gomes et al reference does not disclose the administration of ALT-803 in combination with BCG to a human subject.  The Gomes et al reference uses a rodent carcinogen induced orthotopic non-muscle invasive bladder cancer model. Thus, rats and humans are both mammals and absent evidence to the contrary, administration of the administration of ALT-803 in combination with BCG to a human subject in need thereof would be obvious to one skilled in the art in view of Gomes et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made a method of treating a non-muscle invasive bladder cancer comprising administering ALT-803 in combination with BCG to rat bladder cancer, as taught by Gomes et al. by administering ALT-803 in combination with BCG to human subjects.  The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because Gomes et al disclose that the that combination of ALT-803 and BCG reduced tumor burden by 30% compared to control.  Moreover, the Gomes et al reference suggests clinical trials, which would be human subjects.
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art. 

Conclusion:

7.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

Fozia Hamud
Patent Examiner
Art Unit 1647
12 January 2021